Mr. Chief Justice Greene
delivered the opinion of the court.
Appellee moves to dismiss this appeal for want of briefs, and cites in support of his motion some cases from the California Reports. Appellant insists that it has the right to have the cause considered on the errors assigned without briefs, and attempts a distinction between our rule 8 requiring briefs and the rule of the California Supreme Court on which the decisions of the court are founded. But we think that our rule cannot receive any sensible construction which will make it less imperative in all cases to be litigated here than the rule of the California court. It says that “in all cases to be argued, each party must furnish to the court and opposite party printed briefs of his points and authorities,” —that is, if a case “ is to argued ” by both parties or by either party, “each party” must furnish a brief. Now, the words “to be argued” cannot mean actual argumentation, for whether the case would even get to actual argument could not be foreseen at the time for filing briefs. Nor can they refer to the individual intention or expectation of either party, for neither would have the right to close the lips of the other; and if either is to speak, the court has a right to hear, and ought to have opportunity to know what can be said for the other. The words “to be argued” are equivalent to the words “to be heard,” — i. e., submitted for determination. If the appellant wants his case heard, he can easily file a brief; but if he is not earnest enough for a hearing to file a brief, why should the time of judges, for whom other suitors are waiting, be taken up with his case? A case in court has always its particular interest to the parties *23to it, but a decision by a court of last resort has an interest as a guide to civil conduct for all members of the commonwealth. It is of great public importance within this territory that the decisions of this court should not be rendered without the best light attainable. Briefs and viva voce argument, especially the latter, accompanied by the aid to memory offered by the former, are of inestimable value in enabling a court to plant its decisions upon sound and enduring principles. This it is that furnishes the best possible and easiest applicable check upon and safeguard against hasty and injurious adjudication. Our rule requiring briefs was not adopted for the individual convenience of the justices, but for the good of the general public. We regard it as a most beneficent and salutary provision, and are disposed to insist on a strict compliance with it. We do not regard the second section of the “ act in relation to the removal ■of causes to the Supreme Court” as intended or operating to prevent this court from making rules, nor from insisting upon obedience to rules lawfully made, but only as providing that in hearing and determining ■causes the merits should be regarded and technicalities disregarded. Failure to file briefs, nothing being shown by way of excuse or extenuation, is not a technical, but •a substantial, disregard of the rules of court.
The motion must be granted.
Turner, J., concurred.